The statutory provisions limiting the time for an employee's giving notice of his injury and filing his claim for compensation, Code, art. 101, secs. 38 and 39, seem to me to make failure to act within the time limits so clearly a bar to compensation, unless excused by the commission, that a construction which, in the absence of such excuse by the commission, permits the courts on appeal to investigate the failure and lift the bar, must amount to amendment of the statutes. For the purposes of this inquiry the provisions are the same. "Failure to give such notice, unless excused by the commission" on one or the other of two permissible grounds, "shall be a bar to any claim under this article," says section 38. And section 39 provides that failure to file the claim for compensation within the time specified, "unless excused by the commission" for lack of prejudice or some other sufficient reason, "shall be a bar to any claim under this article." *Page 419 
A purpose to make the lack of excuse by the commission final could (as I see it) hardly be expressed more clearly and unmistakably. And it is not surprising that the discretion of the commission should thus be made final when we recall that it was the purpose and hope, in the enactment of the Workmen's Compensation Act, that the administration of this law should be withdrawn almost wholly from the courts. It was intended that, for the benefit of injured workmen, the use of the courts, and the delay and expense of litigation, should be avoided if possible.
In the case of Keystone Lime Co. v. Kabat, 142 Md. 562, in which the same situation was presented as in this case (the record containing no showing of excuse by the commission for failure to give the required notice) this court decided in accordance with the view here urged. "In this case," said the court, page 572, "so far as the record discloses, the commission did not pass upon the claimant's failure to give the required notice to the employer, and consequently it did not excuse her on either of the grounds mentioned in the statute, and until excused, her claim was barred by the statute." And I believe that in the courts of Baltimore City, at least, this decision has been followed ever since as having fixed the law, so far as any judicial precedent might be needed on such an expression of legislative purpose. That expression would seem to me so clearly to the effect stated that it would be beyond the legitimate power of a precedent to give it a different effect. In my view the judgment should be reversed and the case remanded, either for dismissal of the appeal, or for an instruction of a verdict which would have the same result. *Page 420